DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Ahn et al (US 2013/0106008 submitted in the IDS filed 4/15/2019 and cited in the Written Opinion of the International Search Authority), Fujuku et al (US 2013/0189521 submitted in the IDS filed 4/15/2019 and cited in the Written Opinion of the International Search Authority), and Gan et al (CN 103964449 cited here from the machine translation of the Description provided by the Office with the copy of the reference) do not teach or fairly suggest the inventions according to Claims 1 and 17 comprising all of the steps (a)-(f) including all of the limitations as presently claimed.  Further regarding Claim 16, the prior art also does not teach or fairly suggest a micron-size spherical aerogel produced from the method of claim 1, wherein an average outer surface pore size is 5 – 25 times smaller than the average interior pore size of the micron-size spherical silica aerogel.
Specifically:	
Ahn discloses a method for preparing silica aerogel granules comprising:  (a) preparing a silica sol by mixing a water glass solution with an inorganic acid (see [0024]); (b) spraying the silica sol into alcohol and forming a granular wet gel (see [0024]); (c) forming a granular alcohol gel through gelation aging and solvent substitution (see [0028]; (d) hydrophobically modifying a surface of the granular 
Ahn does not teach or fairly suggest the method comprising (b) producing a surface-modified silica sol without gelation of the aqueous-silica sol; (c) dispersive mixing a non-polar organic solvent, a second organosilane compound, and the surface-modified silica sol until gelating to produce micron-size spherical silica hydrogels, without adding surfactant or dispersant; (d) simultaneously performing ageing, further surface modification, and solvent substitution on the micron-size spherical silica hydrogels by allowing the micron-size spherical silica hydrogels produced in (c) to settle, wherein the solvent substitution is to extract water from the micron-size spherical silica hydrogels; (e) removing the water containing sodium ions extracted from the micron-size spherical silica hydrogels for obtaining a hydrophobic micron-size spherical silica gel.  Ahn also does not teach or fairly suggest the micron-size spherical silica aerogel wherein an average outer surface pore size is 5 – 25 times smaller than an average interior pore size of the micron-size spherical aerogels.

Fujuku discloses a method for preparing silica aerogel globules comprising:  (a) preparing a silica sol by mixing a water glass solution with an inorganic acid (see [0048]); (b) forming an emulsion by dispersing the aqueous silica sol with a hydrophobic solvent (see [0055]) preferably by adding a surfactant (see [0058]; (c) gelation and forming a globular silica gel through heating or pH adjustment (see [0062]); (d) replacing water in the gel with a solvent; (e) hydrophobically modifying a surface of the granular alcohol gel using an organic silane compound 
Fujuku does not teach or fairly suggest a method comprising (b) producing a surface-modified silica sol without gelation of the aqueous-silica sol; (c) dispersive mixing a non-polar organic solvent, a second organosilane compound, and the surface-modified silica sol until gelating to produce micron-size spherical silica hydrogels, without adding surfactant or dispersant; (d) simultaneously performing ageing, further surface modification, and solvent substitution on the micron-size spherical silica hydrogels by allowing the micron-size spherical silica hydrogels produced in (c) to settle, wherein the solvent substitution is to extract water from the micron-size spherical silica hydrogels; (e) removing the water containing sodium ions extracted from the micron-size spherical silica hydrogels for obtaining a hydrophobic micron-size spherical silica gel. 
Fujuku also does not teach or fairly suggest the micron-size spherical silica aerogel wherein an average outer surface pore size is 5 – 25 times smaller than an average interior pore size of the micron-size spherical aerogels.

Gan discloses a method for preparation of silica aerogel microspheres comprising:  (a) preparing an aqueous solution of silicic acid/non-polar solvent inverse emulsion by mixing an aqueous water glass solution with a strongly acidic cation exchange resin and until the pH is 2 to 3, adding a concentrated acid to adjust the pH to 0.5 to 1.5; mixing the silicic acid solution with non-polar solvent and nonionic surfactant (b) under stirring at 1000-1800 rpm adding a methyl silazane modifying agent to the silicic acid (i.e. water glass) aqueous solution / nonpolar solvent inverse emulsion system, continuing stirring, allowing to stand, and forming a water-nonpolar solvent double-phase layered system; (c) collecting a white precipitate, carrying out washing and ordinary (i.e. ambient) pressure drying to obtain SiO2 aerogel microsphere powder (see [0010-0011]).  
Gan does not teach or fairly suggest a method comprising (b) producing a surface-modified silica sol by adding a first organosilane compound to the aqueous acid-silica sol, without gelation of the aqueous acid-silica sol; and (c) dispersive mixing a non-polar organic solvent, a second organosilane compound, and the surface-modified silica sol until gelating to produce micron-size spherical silica hydrogels, without adding surfactant or dispersant. 
Gan also does not teach or fairly suggest the micron-size spherical silica aerogel wherein an average outer surface pore size is 5 – 25 times smaller than an average interior pore size of the micron-size spherical aerogels.

Thus, it is clear that Ahn, Fujuku, and Gan either alone or in combination, do not disclose or suggest the present invention.

Furthermore, the amendments filed 1/21/2021 have overcome the objections of Claims 2 and 16.
	Furthermore, the amendments filed 1/21/2021 have overcome the rejections of Claims 17-19 and 20 over 35 USC 112(b).

	In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        7/22/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732